Exhibit 21 Subsidiaries (i)China Liaoning DingXu Ecological Agriculture Development Co, Ltd. (“CLAD BVI”), a company incorporated under the laws of the British Virgin Islands and a wholly-owned subsidiary of the registrant (ii)Panjin Hengrun Biological Technology Development Co., Ltd. 盘锦恒润生物技术开发有限公司 (“Panjin Hengrun”), a limited liability company organized under the laws of the People’s Republic of China and a 99% owned subsidiary of CLAD BVI (iii)Liaoning Dingxu Ecological Agriculture Development Co., Ltd.辽宁鼎旭生态农业发展有限公司, a limited liability company organized under the laws of the People’s Republic of China and a variable interest entity of Panjin Hengrun
